

	

		II

		109th CONGRESS

		1st Session

		S. 1669

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on

		  Isoeicosane.

	

	

		1.Suspension of duty on

			 Isoeicosane

			(a)In generalSubchapter II of chapter 99 of the

			 Harmonized Tariff Schedule of the United States is amended by inserting in

			 numerical sequence the following new heading:

				

					

						

							

								9902.39.14Isoeicosane

						(CAS No. 93685–79–1) (provided for in subheading 2710.19.90)FreeNo changeNo changeOn or before

						12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to articles entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of the enactment of this

			 Act.

			

